Citation Nr: 1141463	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for varicose veins, left leg, prior to August 25, 2009.

2.  Entitlement to an evaluation in excess of 40 percent for varicose veins, left leg, from August 25, 2009, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to an increased rating  for varicose veins has been recharacterized as entitlement to an increased rating for varicose veins, left leg, as the Board notes that the Veteran's right leg was amputated in February 2008.

The Board further notes that a formal appeal (VA Form 9) was received for the issue of entitlement to service connection for a right leg amputation, to include as secondary to his service-connected varicose veins, in May 2011.  Under the relevant regulations, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a supplemental statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202. 

After a Veteran receives the SOC, he or she must file a formal appeal within sixty days from the date the SOC is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2011); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final). 

A Veteran may request an extension of the 60-day period for filing a substantive appeal for good cause.  The request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. §§ 20.202, 20.303 (2011). 

In this case, the RO denied the Veteran entitlement to service connection for a right leg amputation, to include as secondary to the Veteran's service-connected varicose veins, in a rating decision dated September 29, 2009.  The Veteran was notified of the decision on September 30, 2009.  

On December 29, 2009, he filed a timely NOD.  The RO then issued a SOC on October 14, 2010, and the Veteran was notified of the need to file a substantive appeal within this time limit.

However, the Veteran's VA Form 9 was not received until May 16, 2011, nor was any other correspondence received from the Veteran which could be interpreted as an appeal in lieu of the VA Form 9.  Further, VA did not receive a request for an extension of the 60-day period for filing a substantive appeal for good cause.  As such, the issue of entitlement to service connection for residuals of a right leg amputation, to include as secondary to service-connected varicose veins, is not in appellate status at this time.

The issue of whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for residuals of a right leg amputation, to include as secondary to service-connected varicose veins, has been raised by the record (see VA Form 9, May 11, 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is therefore referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 40 percent for varicose veins, from August 25, 2009, to the present, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to August 25, 2009, the Veteran's disability was manifested by superficial varicose veins with pain, leg heaviness and stasis pigmentation, left leg, with no evidence of persistent edema not relieved by elevation, ulceration, subcutaneous induration, or massive board-like edema with constant pain at rest.


CONCLUSION OF LAW

Prior to August 25, 2009, the criteria for a rating in excess of 40 percent for varicose veins, left leg, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) .  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In April 2008, prior to its adjudication of the claim at issue, the RO provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  That letter also informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As explained in detail in the REMAND section below, the most recent VA medical evidence contained within the file consists of a VA examination report dated August 24, 2009.  As such, there is no indication in the record that any additional evidence, relevant to the issue prior to August 25, 2009, is available and not part of the record.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claim, most recently, on August 24, 2009.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  To that end, the Veteran's increased rating claim, from August 25, 2009, to the present, has been remanded below for the purpose of obtaining a current VA examination.

As to the issue addressed herein, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination reports are predicated on a reading of pertinent medical records and provide findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods prior to August 25, 2009, where the Veteran's service-connected disability has resulted in symptoms that would warrant different or additional staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disability has been assigned an evaluation of 40 percent pursuant to Diagnostic Code 7120.  Under that provision, varicose veins with findings of persistent edema and stasis pigmentation (skin discoloration) or eczema, with or without intermittent ulceration, are rated as 40 percent disabling.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated as 60 percent disabling.  Varicose veins with findings of massive board-like edema with constant pain at rest are as rated 100 percent disabling.  The Note pertaining to this Diagnostic Code indicates that these ratings apply to a single extremity.  38 C.F.R. § 4.104, Diagnostic Code 7120. 

VA outpatient reports of record reveal continuing diagnoses and treatment for peripheral vascular disease.  There are no records, however, which demonstrate manifestations of the Veteran's disability more severe than symptomatology noted during VA examinations of record.

Following the Veteran's claim for an increased rating, he was afforded a VA examination in April 2008.  At that time, the examiner noted that the Veteran's right leg had been amputated above the right knee due to occlusion of the circulation of that leg.  As to the left leg, he did not use a support stocking, was not undergoing treatment, and he denied deep vein thrombosis.  The Veteran reported left leg heaviness.  On examination, superficial varicose veins and distal hair loss were observed, and there was no evidence of edema, deep vein thrombosis, or cyanosis.  There was no evidence of stasis pigmentation, eczema, or ulcers.  See VA examination report, April 2008.

The Veteran was afforded an additional examination in August 2009.  The Veteran reported that the varicose veins were uncomplicated since 2001, and there was no history of venous stasis ulceration or other deep vein thrombosis episodes.  The Veteran complained of mild pain and hyperpigmentation in the lower left leg.  Again, the examiner noted that the Veteran's right leg had been amputated (which the examiner stated was unrelated to the disability at issue), and the right stump was free of ulcerations or discoloration.  There was no history for aneurysm, arteriosclerosis obliterans, or thomboangitis obliterans.  There was no history of an ateriovenous fistula.  The location of the varicose veins was described as "lower left leg."  While persistent skin discoloration was present, there was no edema.  The Veteran reported that pain was present, and occurred during rest.  Although stasis pigmentation was observed, there was no ulceration present, and there were no visible or palpable varicose veins.  

Following a venous Doppler study of the left leg, there was no evidence of a thrombus formation.  Adequate compressibility of the vessels was noted.  There was reflux elicited at the common femoral, superficial femoral, and popliteal.  Severe peripheral venous insufficiency was diagnosed, and varicose veins were noted as a problem associated with that diagnosis.  See VA examination report, August 2009.

Based on the foregoing evidence, the Veteran is not entitled to a rating in excess of 40 percent for varicose veins in the left lower extremity for the period prior to August 25, 2009.  Specifically, the evidence generally demonstrates varicose veins with persistent stasis pigmentation, with no edema.  Further, there is no evidence of persistent ulceration, which is necessary to warrant the next higher rating of 60 percent.  As there is no massive board-like edema, a 100 percent rating is not warranted for this period.  See 38 C.F.R. § 4.104, DC 7120.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing leg pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Furthermore, the Board finds the objective medical findings and opinions provided by VA examiners should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a rating in excess of 40 percent, for varicose veins, left leg, prior to August 25, 2009, is not warranted.  



ORDER

Entitlement to an evaluation in excess of 40 percent for varicose veins, prior to August 25, 2009, is denied.


REMAND

Unfortunately, a remand is required in this case in order to evaluate the Veteran's claim for entitlement to an evaluation in excess of 40 percent for varicose veins, from August 25, 2009, through the present.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete and current record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.  

Following a review of the record, the Board notes that the Veteran is in receipt of VA outpatient treatment for his service-connected disorder, and he also stated that additional VA treatment records exist which may pertain to his claim.  See VA Form 9 (formal appeal), May 11, 2011.  However, the most recent record contained in his claims file is a VA examination dated August 24, 2009.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  On remand, all VA records dated from August 25, 2009, to the present, shall be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Should additional VA treatment records reflect a worsening in the Veteran's service-connected disability, by complaint or diagnosis, the Veteran should be afforded an additional VA examination, in the appropriate specialty, to determine the severity of his varicose veins from August 25, 2009, through the present.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall associate with the Veteran's claims folder any VA treatment records from August 25, 2009 (the date following the Veteran's most recent VA record in the claims folder), through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  After the development directed in paragraph (1) has been completed, and if such records reveal complaints or documentation of symptomatology more severe than currently rated, schedule the Veteran for a VA examination in the appropriate specialty so as to determine the current severity of his service-connected varicose vein disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination. 

The examiner shall determine the nature and severity of the Veteran's service-connected varicose vein disability, to include whether the Veteran's disability is manifested by persistent edema or subcutaneous induration, stasis pigmentation or eczema, persistent ulceration, and/or massive board-like edema with constant pain.

3.  After undertaking any other development deemed appropriate, readjudicate the remaining claim on appeal.  If the issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


